DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/20 has been considered by the examiner.

Drawings
The drawings received on 09/2420 are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed over the cited prior art of record.

.The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a power conversion system including the limitation “a PDM controller configured to perform pulse density modulation of an output voltage command value of the output alternating-current 
Claim 9 is allowed because the prior art of record fails to disclose or suggest a control method for a voltage conversion circuit including the limitation “a PDM control step of performing pulse density modulation of an output voltage command value of the output alternating-current voltage to generate a modulation signal and generating the 5Application No. Not Yet AssignedDocket No.: 091478-0397 control signal in accordance with the modulation signal, a polarity of the input alternating-current voltage, and a polarity of the output voltage command value; and a feedback control step of generating the output voltage command value based on an output current value supplied to the load and a state of the load“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quinn (US 2014/0369529 A1) discloses a switched mode audio amplifier employing power supply audio modulation.
Smidt et al. (US 2018/0302006 A1) disclose a bidirectional power converter.
Cascio et al. (US 2018/0294813 A1) disclose a dynamic biasing circuitry for level-shifter circuitry.
Balpe (US 8,743,573 B2) discloses a voltage inverter and method of controlling such an inverter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838